Citation Nr: 1008433	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a peripheral 
neuropathy condition, to include as due to herbicide 
exposure.

2.  Entitlement to service connection for Epstein 
Barr/Chronic Fatigue Syndrome, to include as due to herbicide 
exposure.

3.  Entitlement to service connection for fibromyalgia, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for Raynaud's syndrome, 
to include as due to cold injury and/or herbicide exposure.

5.  Entitlement to service connection for anemia, to include 
as due to herbicide exposure.

6.  Entitlement to service connection for diverticulitis, to 
include as due to herbicide exposure.
7.  Entitlement to service connection for tinnitus, to 
include as due to herbicide exposure.

8.  Entitlement to service connection for chronic migraine 
headaches, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2005 from the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the enumerated claims.

The appeal of issues numbered 2 through 8 is REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The balance of the evidence reflects that the Veteran has a 
peripheral neuropathy condition, characterized as chronic 
inflammatory demyelinating polyneuropathy (CIDP), which at 
least as likely as not began as a result of Agent Orange 
exposure in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for a peripheral neuropathy 
condition, characterized as a chronic inflammatory 
demyelinating polyneuropathy (CIDP).  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159. 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

II.  Service Connection

The Veteran has alleged entitlement to service connection for 
a peripheral condition as secondary to Agent Orange exposure.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, when they are manifested to 
a compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition to the forgoing, the Board observes that if a 
Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The Veteran alleges that he has a peripheral neuropathy 
disorder as a result of exposure to Agent Orange in service.  

Service treatment records revealed no evidence of 
neurological problems in active service.  His examinations 
and reports of medical histories including a June 1965 ROTC 
student examination and report of medical history, November 
1966  report of medical history and October 1968 examination 
and report of history all revealed normal neurological 
findings and history was negative for paralysis, neuritis or 
any other potential indicators of a neurological pathology.  

The Veteran's service personnel records reflect that he 
served in Korea between February 1967 and December 1967 and 
further development including from the USCRUR reveals that 
his unit served in the demilitarized zone (DMZ).  Agent 
Orange exposure has been conceded by the VA as he was deemed 
by official sources as likely to have been in an area 
contaminated by Agent Orange.  

Private treatment records reflect that in May 1999 the 
Veteran was seen in neurological consult, with a several year 
history of chronic fatigue and headache pattern, with past 
history including Lyme disease and chronic fatigue syndrome.  
Examination was noteworthy for deep tendon reflexes that were 
hyporeflexic.  The Veteran was noted to have a history of 
Lyme's disease, chronic fatigue, anemia and near chronic 
headaches.  Further testing was indicated for these problems.  
Among the tests was a July 1999 neurodiagnostic study showing 
abnormal findings was a bilateral carpal tunnel syndrome, 
right greater than left, a possible sensory neuropathy as the 
sural and superficial peroneal nerve sensory nerve action 
potentials were unobtainable.  Electromyelogram (EMG) of the 
right leg and both hands were unremarkable.  

In November 1999 the Veteran underwent a neurological 
evaluation for multiple neurological symptoms including 
chronic fatigue, extremity numbness, generalized weakness and 
recurrent falls.  His history was significant for low salt 
diet for many years and over the past six years he had 
chronic fatigue which had been treated with Vitamin C.  He 
then felt well for many years and approximately a year ago, 
his fatigue recurred.  He also had a history of treatment for 
Lyme disease with antibiotics and a treatment for metal 
intoxication with arsenic, zinc and copper.  He was informed 
he had abnormal liver function tests and abnormal CEA.  He 
also had a history of having lost 25 pounds of weight and no 
strength in his muscles and his feet were numb.  The numbness 
traveled up his legs.  An evaluation 4-5 months ago was noted 
to have yielded a diagnosis of neuropathy.  As the weakness 
progressed, he was evaluated by another doctor with spinal 
fluid studies reportedly normal.  Examination was significant 
for mild muscle weakness with diffuse depression of reflexes 
and impaired vibration up to the knees.  The findings were 
compatible with the diagnosis of peripheral neuropathy, 
however a myasthenic syndrome or myasthenia gravis needed to 
be ruled out.  Plans included electromyelogram and nerve 
conduction (EMG/NCS) studies.  A November 1999 
electrodiagnostic examination to rule out entrapment 
neuropathy/entrapment neuropathy revealed findings indicative 
of mild to moderately active as well as chronic mixed sensory 
motor neuropathy affecting lower extremities.  These reports 
were addressed to the Veteran's primary treating physician 
(R.J).  

An April 2000 letter from a neurologist to the primary care 
doctor noted the Veteran to have suspected neuropathy.  The 
onset of his symptoms was difficult to date, but about 6-7 
years ago he had the onset of chronic fatigue syndrome 
suspected to be associated with Epstein Barr syndrome.  He 
was noted to have a variety of symptoms, including fatigue, 
heavy feeling in the legs, loss of significant muscle mass, 
feeling cold constantly and strange sensation in the legs and 
frequent falls.  Evaluations to date including EMG/NCS 
revealed a mild to moderate peripheral neuropathy with both 
demyelination and axonal degeneration.  Examination was 
significant for mild to moderate atrophy of the muscles in 
the thighs, but with normal strength on individual muscle 
testing.  Deep tendon reflexes were absent in the biceps, 
triceps, knees and ankles.  Sensory touch revealed impaired 
light touch in the hands and feet, and it was absent in the 
toes.  The neurologist opined that the Veteran's symptoms 
were likely due to peripheral neuropathy.  The cause was 
unknown, although the slow conduction of velocities might be 
indicative of a chronic inflammatory demyelinating 
polyneuropathy (CIDP).  Further studies were ordered.  A May 
2000 addendum following review of additional studies, which 
included lumbar spine MRI showing degenerative changes and 
various other tests which were normal, concluded that he may 
have CIDP.  Again these reports were addressed to the 
Veteran's primary treating doctor, (R.J.).  

Other records from 1999 to 2003 address other medical 
complaints besides peripheral neuropathy, as do VA 
examinations from July 2005, August 2005 and December 2007.

In June 2004 the Veteran's primary treating physician, Dr. 
R.J. sent a letter stating that that the Veteran had a 
history of a long chronic illness dating back over the past 6 
years or more, characterized by peripheral neuropathy, muscle 
wasting, intermittent peripheral edema and high CPK levels in 
the blood stream.  His symptoms have been characterized by 
tingling and numbness in his legs.  He was exposed to Agent 
Orange in the Vietnam era when he served in the armed 
services.  Current examination revealed he was thin, with 
evidence of muscle wasting and peripheral neuropathy 
documented by several neurologists.  These have been 
attributed to CIDP.  He has been seen by other consultants 
for other problems including anemia and again no definite 
diagnosis could be made.  He was also noted to have elevated 
liver function tests and CPK.  In summary the Veteran had an 
undefined illness, characterized by peripheral neuropathy and 
muscle wasting, which could conceivably be secondary to 
exposure to Agent Orange.  The doctor therefore could not 
exclude Agent Orange as a cause for this chronic illness, and 
therefore suggested that he be considered by the VA to be 
eligible for disability funds appropriated for other people 
with similar conditions.  

In November 2005, Dr R.J. provided an addendum to his June 
2004 letter regarding the Veteran's exposure to Agent Orange 
in the Vietnam era, when he served in the armed forces.   As 
noted he had a chronic muscle wasting and peripheral 
neuropathy disorder diagnosed by neurologists at different 
medical centers, and he also had chronic elevations in the 
CPK level.  Dr. R.J. expressed that he would like to state 
unequivocally that this disorder is at least, or is most 
likely related to his dioxin exposure while in the armed 
services, as there is no apparent cause evident to date.  

The Veteran testified at his November 2007 RO hearing in 
regards to his service in Korea in the DMZ and indicated that 
he sprayed defoliant to clear the fields so they could dig 
foxholes in them.  He indicated that the sensation of 
heaviness and numbness in his legs came on gradually, and 
that he did not actually see somebody to treat this condition 
until 1983.  

Based on a review of the foregoing, the Board finds that 
service connection is warranted for the Veteran's peripheral 
neuropathy disorder, characterized as CIDP.  

The Board acknowledges that this particular type of 
peripheral neuropathy, characterized as CIDP, is not subject 
to presumptive service connection on the basis of herbicide 
exposure. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e). However, service connection can still be 
established with proof of direct service incurrence.  Stefl 
v. Nicholson, 21 Vet App 120 (2007); see Combee, supra.

As noted above, the Veteran has submitted favorable medical 
evidence positively linking this disorder to his Agent Orange 
exposure, in the form of the opinions provided by Dr. R.J., 
which included a more strongly worded opinion in favor of 
granting service connection for peripheral neuropathy in the 
most recent letter of November 2005.  Dr. R.J. is shown to 
have been the Veteran's treating doctor over a long period of 
time, who the record shows had been provided with detailed 
information, including tests and reports from various 
treating neurologists as to the nature and progression of his 
neuropathy.  Thus the favorable opinions from Dr. R.J. are 
based on a long term treatment relationship with the Veteran 
and a comprehensive medical history, which Dr. R.J. had 
access to.  There is no unfavorable medical evidence of 
record to refute the favorable opinions from Dr. R.J.  

Thus, in this case there is competent evidence providing a 
direct nexus between the Veteran's peripheral neuropathy and 
his inservice Agent Orange exposure.

The RO is noted to have cited to studies from the National 
Academy of Sciences (NAS) that were utilized in listing the 
presumptive diseases pursuant to the Agent Orange Act of 
1991, codified by 38 C.F.R. § 3.309(e) and stated that the 
findings from these studies outweigh the favorable evidence 
of record.  The RO did not include these study results in the 
claims file.  VA's failure to allow the Veteran to review 
this evidence which it relied upon in its decision, 
constitutes a violation of the fair process principles set 
forth by the Court decision in Thurber v. Brown 5 Vet. App. 
119 (1993).  Moreover as the NAS studies cited by the RO were 
used for the purpose of listing diseases subject to 
presumptive service connection due to Agent Orange without 
the need for nexus evidence, the studies have no bearing on 
this matter where service connection is shown to be warranted 
on a direct rather than presumptive basis.  

In view of the foregoing, the Board finds that service 
connection is warranted for the Veteran's peripheral 
neuropathy disorder, characterized as CIDP as directly 
related to his Agent Orange exposure in active service.  


ORDER

Service connection for a peripheral neuropathy disorder, 
characterized as CIDP is granted.





REMAND

As to the remaining appellate issues of entitlement to 
service connection for Epstein Barr syndrome/Chronic Fatigue 
Syndrome, fibromyalgia, Raynaud's, anemia, diverticulitis, 
tinnitus and migraines, the Board notes that the Veteran 
alleged that all these disorders are due to Agent Orange 
exposure in service, as he set forth in his June 2006 Notice 
of Disagreement.  Regarding the claims for service connection 
for tinnitus, migraine, and Raynaud's, the RO is noted to 
have adjudicated these matters on a direct basis without 
consideration of Agent Orange exposure.  In addition to the 
Agent Orange claim, the Veteran has claimed the Raynaud's is 
due to cold exposure and his tinnitus is due to noise 
exposure during active service.  Regarding the remaining 
issues which were denied as secondary to herbicide exposure, 
these were denied as not being diseases subject to 
presumptive service connection under 38 C.F.R. § 3.309(e).  
The RO failed to consider the possibility of establishing 
service connection based on Agent Orange exposure on a direct 
rather than presumptive basis.

Moreover, the RO in the statement of the case issued in 
September 2006, and supplemental statements of the case 
issued in August 2007 and December 2007, is noted to have 
cited to reports of the NAS as weighted evidence against 
granting service connection for Epstein-Barr/chronic fatigue 
syndrome, fibromyalgia, diverticulosis and anemia, without 
providing the actual reports in its denials.  Such action 
proceeded to violate the fair process principles set forth by 
the Court decision in Thurber, supra.  

Where the issue involves a question of medical causation, 
competent evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, an examination is needed to 
address the nature and etiology of the currently claimed 
disorders of Epstein Barr syndrome/Chronic Fatigue Syndrome, 
fibromyalgia, Raynaud's, anemia, diverticulosis, tinnitus and 
migraines.  The Court has held that the threshold for getting 
an examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board further notes that while the Veteran did receive VA 
examinations for tinnitus in August 2005 with the examination 
noted to have provided a negative opinion regarding tinnitus, 
but failing to address his claims of exposure to acoustic 
trauma.  A December 2007 VA examination for hearing loss 
provided no diagnosis or opinion pertinent to tinnitus.  
Neither examination addresses the claimed link between 
tinnitus and Agent Orange exposure.

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
ask that he identify all sources of 
treatment for his enumerated disorders, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources since service, 
that are not already of record should then 
be requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private or non-VA 
government treatment records are not 
successful, the AOJ should inform the 
Veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claims.  38 C.F.R. § 
3.159 (2009).

2.  After the completion of the above, the 
AOJ should schedule the Veteran for a VA 
systemic disorders examination(s) to 
determine the nature and etiology of the 
Veteran's claimed Epstein Barr/Chronic 
Fatigue syndrome, fibromyalgia and anemia.  
The examination(s) should determine 
whether any claimed condition(s) of 
Epstein Barr/Chronic Fatigue syndrome, 
fibromyalgia and anemia are due to or 
aggravated by service.  The claims file 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and the 
examination reports must be annotated in 
this regard.  The examiner is requested to 
review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed 
conditions of Epstein Barr/Chronic Fatigue 
syndrome, fibromyalgia and anemia.  
Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
Veteran has a current disability or 
disabilities involving of Epstein 
Barr/Chronic Fatigue syndrome, 
fibromyalgia and anemia; (2) whether any 
diagnosed disability involving Epstein 
Barr/Chronic Fatigue syndrome, 
fibromyalgia and/or anemia at least as 
likely as not (i.e., at least a 50/50 
probability) was caused or aggravated by 
service, to include being caused by 
exposure to Agent Orange.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3.  After the completion of the above, the 
AOJ should schedule the Veteran for a VA 
ear disorders examination(s) to determine 
the nature and etiology of the Veteran's 
claimed tinnitus.  The examination(s) 
should determine whether any claimed 
condition(s) of tinnitus are due to or 
aggravated by service.  The claims file 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and the 
examination reports must be annotated in 
this regard.  The examiner is requested to 
review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed 
condition of tinnitus.  Specifically the 
examiner is requested to provide an 
opinion as to (1) whether the Veteran has 
a current disability or disabilities 
involving tinnitus; (2) whether any 
diagnosed disability involving tinnitus at 
least as likely as not (i.e., at least a 
50/50 probability) was caused or 
aggravated by service, to include being 
caused by exposure to Agent Orange.  (3) 
whether any diagnosed disability involving 
tinnitus at least as likely as not (i.e., 
at least a 50/50 probability) was caused 
or aggravated by service, to include being 
caused by exposure to acoustic trauma. The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  After the completion of the above, the 
AOJ should schedule the Veteran for a VA 
gastrointestinal disorders examination(s) 
to determine the nature and etiology of 
the Veteran's claimed diverticulitis.  The 
examination(s) should determine whether 
any claimed condition(s) of diverticulitis 
are due to or aggravated by service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of his 
claimed condition of diverticulitis.  
Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
Veteran has a current disability or 
disabilities involving diverticulitis; (2) 
whether any diagnosed disability involving 
diverticulitis at least as likely as not 
(i.e., at least a 50/50 probability) was 
caused or aggravated by service, to 
include being caused by exposure to Agent 
Orange.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  After the completion of the above, the 
AOJ should schedule the Veteran for a VA 
cold injury disorders examination(s) to 
determine the nature and etiology of the 
Veteran's claimed Raynaud's syndrome.  The 
examination(s) should determine whether 
any claimed condition(s) of Raynaud's 
syndrome are due to or aggravated by 
service.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of his 
claimed condition of tinnitus.  
Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
Veteran has a current disability or 
disabilities involving Raynaud's syndrome; 
(2) whether any diagnosed disability 
involving Raynaud's syndrome at least as 
likely as not (i.e., at least a 50/50 
probability) was caused or aggravated by 
service, to include being caused by 
exposure to Agent Orange.  (3) whether any 
diagnosed disability involving Raynaud's 
syndrome at least as likely as not (i.e., 
at least a 50/50 probability) was caused 
or aggravated by service, to include being 
caused by exposure to cold.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

6.  After the completion of the above, the 
AOJ should schedule the Veteran for a VA 
headache disorders examination(s) to 
determine the nature and etiology of the 
Veteran's claimed chronic migraines.  The 
examination(s) should determine whether 
any claimed condition(s) of chronic 
migraines are due to or aggravated by 
service.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of his 
claimed condition of chronic migraines.  
Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
Veteran has a current disability or 
disabilities involving d chronic 
migraines; (2) whether any diagnosed 
disability involving chronic migraines at 
least as likely as not (i.e., at least a 
50/50 probability) was caused or 
aggravated by service, to include being 
caused by exposure to Agent Orange.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  Upon completion of the foregoing, the 
AOJ should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the Veteran should be furnished a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence received.  It must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The AOJ is put on notice 
that if it continues to cite to studies 
from the National Academy of Sciences 
(NAS) that were utilized in listing the 
presumptive diseases pursuant to the Agent 
Orange Act of 1991, codified by 38 C.F.R. 
§ 3.309(e) and rely up the findings from 
these studies as evidence in continuing to 
deny any claim currently on appeal, it 
must include complete copies of these 
studies in the claims folder for the 
Veteran to review.  If the AOJ does not 
continue to cite the NAS studies as 
evidence to support any continued denial, 
it should provide a statement clarifying 
that prior adjudications which relied upon 
such studies were made in error.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 
(2009). The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


